THIS Case was a Review of an Action brought by Dalton against Hallowell. The only Question of Law was, whether after Bond given to review, before the Service of the Writ, there can be said to be so much of Suit depending, and so much of Parties, as that a Justice may, out of Court, take the Evidence of Men going to Sea, according to the Province Law 7 W. 3, c. 11. (1) Ruled, there is.

(1) This law provided for the taking of affidavits of “witnesses in civil *34causes,” with a “notification to the adverse party,” but specified no time as the commencement of a suit. Anc. Chart. 288. But the St of 1797, c 35, provided for taking depositions only “when the writ original summons, or complaint shall have been served.” This is it substance reënacted in Rev. Sts. c. 94, § 15, and Gen. Sts. c. 131, § 19.